United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1286
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                            Kevin Lamont Brewer

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                           Submitted: July 8, 2021
                            Filed: July 13, 2021
                               [Unpublished]
                               ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       Kevin Brewer appeals the district court’s1 order denying his petition for a
certificate of innocence under 28 U.S.C. § 2513. Our review of the record satisfies
us that the district court did not abuse its discretion. See United States v. Racing
Servs., Inc., 580 F.3d 710, 713 (8th Cir. 2009) (standard of review). Brewer’s
conduct underlying his 18 U.S.C. § 2250(a) conviction, which was ultimately vacated
pursuant to proceedings under 28 U.S.C. § 2255, see United States v. Brewer, 766
F.3d 884, 886-92 (8th Cir. 2014), constituted a violation of state law, see United
States v. Brewer, 628 F.3d 975, 977-78 (8th Cir. 2010); see also United States v.
Mills, 773 F.3d 563, 566-67 (4th Cir. 2014) (The plain language of § 2513(a) places
the burden on petitioner to “allege and prove” predicates entitling him to relief,
including that acts underlying vacated conviction constitute no federal or state
crime.). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the Report and Recommendation of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                        -2-